 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00243-DAD-BAM

12                                Plaintiff,
                                                         JOINT MOTION FOR ORDER REQUIRING
13                          v.                           PAYMENT OF CURRENCY
                                                         INTO THE COURT’S DEPOSIT FUND;
14   GLENN EDANO EBIDAG,                                 AND ORDER

15                               Defendant.

16

17          The United States and defendant Glenn Edano Ebidag, by and through his attorney of record,
18 Megan T. Hopkins, (the Movants) move for an order based on the following grounds:

19          1.      The information in this case charges the defendant with one count of theft of government
20 funds, a violation of 18 U.S.C. § 641.

21          2.      The Parties have a negotiated resolution of the case as memorialized by their signed plea
22 agreement, filed November 2, 2018 (the Plea Agreement). Pursuant to the Plea Agreement, the

23 defendant agrees to pay a $100 special assessment immediately prior to sentencing and also that the

24 Court can order the payment of restitution for the full loss caused by the defendant’s wrongful conduct.

25          3.      The defendant affirms in the factual basis to the Plea Agreement that his conduct caused
26 a loss to the Social Security Administration, a department or agency of the United States, in the amount

27 of $83,359.50.

28 ///

                                                     1
 1          4.     The defendant has $2,500.00 set aside to effect a lump sum payment towards the full

 2 amount of restitution owed in this case.

 3          5.     The Parties agree that the $2,500.00 can and should be paid into the court’s deposit fund

 4 (the Deposit) at or before his currently scheduled March 4, 2019, sentencing. The defendant will not

 5 oppose the application of the Deposit towards the criminal monetary penalties entered against him.

 6          6.     Accordingly, the Parties request that the Court sign the proposed order below directing

 7 that the $2,500.00 be paid to the Clerk of Court so that it may be deposited into the court’s deposit fund.

 8
                                                         Respectfully submitted,
 9

10 FOR THE UNITED STATES:                                MCGREGOR W. SCOTT
                                                         United States Attorney
11
     Dated: March 1, 2019                         By:    /s/Laura D. Withers
12                                                       LAURA D. WITHERS
                                                         Assistant United States Attorney
13
     FOR DEFENDANT GLENN EDANO EBIDAG:
14

15
     Dated: March 1, 2019                         By:    /s/Megan T. Hopkins
16                                                       MEGAN T. HOPKINS
                                                         Attorney for defendant GLENN EDANO EBIDAG
17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
 1                                                  ORDER
 2
            The Court, having reviewed the court files and the Parties’ joint motion for order requiring
 3
     payment of currency into the court’s registry (the Motion), and good cause appearing therefrom, hereby
 4
     GRANTS the Motion. Accordingly, IT IS ORDERED that:
 5
            1.      The defendant shall deliver to the Clerk of the Court, a check or money order in the
 6
     amount of $2,500.00, made payable to the “Clerk of Court” (the Deposit) at or before his currently
 7
     scheduled March 4, 2019, sentencing.
 8
            2.      The defendant shall mail or deliver the Deposit to the Office of the Clerk, United States
 9
     District Court, Eastern District of California, 501 I Street, Suite 4-200, Sacramento, California 95814.
10
     The defendant shall also state the docket number (Case No.: 1:18-CR-00243-DAD-BAM) on the payment
11
     instrument and, if he desires a payment receipt, shall include a self-addressed, stamped envelope with the
12
     payment.
13
            3.      Upon sentencing, the clerk shall apply the $2,500.00 towards defendant’s criminal
14
     monetary obligations.
15

16 IT IS SO ORDERED.

17
        Dated:     March 4, 2019
18                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                      3
